IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 18, 2009
                                     No. 08-40973
                                  Conference Calendar                  Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

PEDRO JACINTO BLANDEN,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 5:08-CR-78-1


Before HIGGINBOTHAM, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Pedro Jacinto
Blanden has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967). Blanden has not filed a response.
Our independent review of the record and counsel’s brief discloses no
nonfrivolous issue for appeal.           Accordingly, counsel’s motion for leave to
withdraw is GRANTED, counsel is excused from further responsibilities herein,
and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.